Dismissed and Memorandum Opinion filed March 17, 2005








Dismissed and Memorandum Opinion filed March 17, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00160-CV
____________
 
IN THE INTEREST OF C.S. and C.S.
 
 

 
On Appeal from the
314th District Court
Harris County, Texas
Trial Court Cause
No. 04-05560J
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed January 11, 2005,
terminating the parental rights of appellant, Marvin Carl Rogers, Jr.,.  On March 4, 2005,
appellant filed a motion to dismiss the appeal. 
See Tex. R. App. P. 42.1.  In the motion, appellant states that the
trial court granted his motion for new trial by order signed February 22,
2005.  Therefore, this appeal has been
rendered moot.  Appellant=s motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 17, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.